COXE, District Judge
(orally). I am inclined to think that this case is ruled by the Mallinckrodt Chemical Works Case (decided in the St. Louis circuit) 66 Fed. 746. That case, as I understand it, involved the precise substance that is in controversy here. Where a court has decided the identical question, another court of concurrent jurisdiction should follow it. It is conceded that both of the paragraphs in question cover this particular importation, that is, it is a chemical salt and also a medicinal preparation. The circuit court in the Mallinckrodt Case held that paragraph 76, which provides for chemical salts, is more specific that paragraph 74, which provides for medicinal preparations. It is not necessary for me to express my views upon the subject, for the reason that, in the circumstances, this court should follow that decision. ’ The decision of the board of general appraisers is affirmed.